22 N.Y.2d 707 (1968)
The People of the State of New York, Respondent,
v.
Joseph Boyd, Appellant.
Court of Appeals of the State of New York.
Argued April 17, 1968.
Decided May 29, 1968.
Daniel C. Schaffer and Anthony F. Marra for appellant.
Frank S. Hogan, District Attorney (John J. Moyna and H. Richard Uviller of counsel), for respondent.
Concur: Chief Judge FULD and Judges BURKE, KEATING and BREITEL. Judges SCILEPPI, BERGAN and JASEN dissent and vote to affirm on the ground that the position taken by defense counsel on the application to withdraw the plea did not constitute a deprivation of constitutional rights.
Judgment reversed and case remitted to Supreme Court, New York County, for the limited purpose of granting a new hearing of defendant's motion to withdraw his plea so that he might have the assistance of counsel in attempting to show why he should have been allowed to withdraw his plea of guilty to the *709 indictment (People v. Rozzell, 20 N Y 2d 712; People v. Nixon, 21 N Y 2d 338).